Citation Nr: 0507693	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  00-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from March 1960 to April 
1962.  The veteran also served on active duty for training 
(ACDUTRA), the exact dates of which are unverified, but 
including training on July 2, 1978, with the Army Reserve and 
National Guard.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas dated in 
February 2000.  The matter was remanded for additional 
development in August 2002.  

In January 2003, the veteran offered testimony before the 
undersigned Veterans Law Judge at a video-conference hearing.  
The matter was again remanded in October 2003 for necessary 
development.  The RO's action has been completed, and the 
case has been returned to the Board.  


FINDING OF FACT

A low back disorder did not have its onset during active 
service or during the first year following the veteran's 
initial period of active duty, or result from disease or 
injury in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a low 
back disorder.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, VA satisfied its duty to notify by means of a 
letter from the RO to the veteran in October 2001.  He was 
told of the requirements to establish a successful claim for 
service connection and of his and VA's respective 
responsibilities in terms of obtaining information and 
evidence.  He was also asked to submit evidence to the RO as 
soon as possible.  He responded that he had been treated 
following an accident in 1978 while on annual training in 
Korea.  All records identified by the veteran have been 
sought by VA.  No additional evidence has been identified, 
and the veteran testified in January 2003 that he has 
submitted all of the evidence he had regarding his claim.  

The October 2001 letter was clearly not mailed to the 
appellant prior to the initial RO adjudication of his claim.  
In fact, the claim and the initial rating decision were dated 
prior to the passage of the Veterans Claims Assistance Act 
(VCAA) in November 2000.  While pre-decision notice was not 
possible, any defect in this regard is harmless error.  See 
38 U.S.C.A. § 7261(b)(2) (West 2002).  The appellant did not 
provide any additional evidence in response to the content-
complying notice that was not fully considered by the RO in 
the December 2001, September 2002, and October 2004 
supplemental statements of the case (SSOC).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including VA 
medical records and private medical records, has been 
obtained and associated with the claims file.  Service 
medical records were sought but were declared unavailable in 
a formal finding by VA in February 2000.  Social Security 
Administration (SSA) records, including an application, 
evidence and a disability determination decision, are in the 
claims folder.  There is no indication of any relevant 
records that the RO has failed to obtain.  With regard to 
records from El Paso Orthopedic, that facility has indicated 
that it sent what records were available and they do not keep 
records past 10 years.  Providence Memorial Hospital reported 
it had no records from 1978.  Additionally, the veteran 
offered testimony at a video-conference hearing held at the 
RO before the undersigned Veterans Law Judge in January 2003.  
He also testified at an RO hearing in May 2001.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examination was conducted in May 2004.  Additional 
opinion or examination is not necessary.  The opinion 
rendered in May 2004 was thorough and supported by the 
record.  Additional development is not necessary.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim.  


II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
claimant was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the claimant was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101(24), 106(d); 38 C.F.R. §§ 3.6(a), 
3.7(o)(1)(iv), (o)(2).

Active duty is full-time duty, other than active duty for 
training, in the Armed Forces, and separation from active 
duty, under conditions other than dishonorable, confers 
veteran status.  38 U.S.C.A. § 101(21); 38 C.F.R. § 3.6(b).  
Active duty for training (ACDUTRA, ADT or, in the services, 
active duty training) is full-time duty for training purposes 
performed by National Guardsmen pursuant to 32 U.S.C.A. §§ 
316, 502, 503, 504, or 505, and by Reservists.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the 
fifteen days of annual training, sometimes euphemistically 
referred to as "summer camp," that each Reservist or National 
Guardsman must perform each year.

The only available service medical record shows that the 
veteran hurt his back during a period of active duty for 
training in July 1978.  The service department certified in 
July 2002 that the veteran was on annual training from June 
19, 1978, to July 4, 1978, in Korea.  A sick slip dated 
August 5, 1978, reflects that he injured his back in the line 
of duty on July 2, 1978.  The slip shows he was attending 
annual training summer camp.  Remarks included back injury 
and backache.  The medical officer's disposition was to duty.  
A service medical record dated August 5, 1978, reflects a 
complaint of backache one month after lifting weights.  The 
assessment was acute back strain, Ascryptin was prescribed, 
heat and exercise were recommended and the veteran was to 
return as needed.  

In April 2000, R.O.R., Army Staff Supervisory Administrator, 
Headquarters, 383rd Quartermaster Battalion, submitted a 
memorandum confirming that the veteran sustained an injury to 
the back while a member of that command.  It was noted that 
the injury occurred while the veteran was on luggage detail, 
tasked with loading and unloading Unit and personal items 
from an airplane to a truck and from a truck to the unit.  
The veteran was reportedly sent to William Beaumont Army 
Medical Center for evaluation after the fact.  Mr. R. 
confirmed that the sick slip submitted by the veteran 
contained his signature and was date stamped accordingly.  

Records from SSA show that the veteran was found to be 
disabled in a September 1999 determination.  The disability 
finding was based on fracture of the upper limb and disorders 
of the back (discogenic and degenerative).  In an evaluation 
dated in July 1999, Emilio Gonzalez-Ayala, M.D., noted the 
veteran's reported history of chronic back pain since he 
sustained an injury in 1978.  The assessment was chronic 
lower back pain.  An MRI from a private provider dated in 
July 1999 shows probable degenerative changes in the L5/S1 
facet joints, degenerative disc changes L5/S1, and osteo-
arthritic changes L2 through L5.  Two undated reports from 
W.C. LaRock, D.C., show that the veteran underwent 
preliminary examination and consultation, and suffered from 
severe lower back problems.  The veteran claims this 
chiropractor treated him from January 1999 to the present.  

Thus, the Board finds that the veteran did suffer an injury 
to the low back as described in the sick slip.  Moreover, he 
has post-service diagnoses of osteoarthritis, degenerative 
arthritis, and degenerative disc disease.  The critical issue 
is whether the evidence shows or is in equipoise with regard 
to whether the current back disorder is related to the injury 
in July 1978.  

The veteran provided testimony at a hearing before the 
undersigned in January 2003.  He reported that he treated his 
injury initially with home remedies and some massage therapy.  
He did seek alternative treatments in Juarez, Mexico.  He has 
been unable to find any actual records of the treatment other 
than the records of the sick slip and the one August 1978 
treatment record from service.  

In an attempt to verify treatment immediately following 
service, the veteran has submitted two statements dated in 
July 2003 from a dental office in Mexico.  These are from 
dentists who claim that the veteran was treated by their 
father for a low back injury that occurred in 1978.  

In May 2004, the veteran was afforded a VA orthopedic 
examination focused on his spine.  The examining orthopedist 
reviewed the veteran's history as discussed in this decision.  
He examined the veteran and reviewed X-rays of the spine.  He 
noted an MRI suggested degenerative changes and stenosis at 
L4-5.  The diagnosis included low back pain most likely the 
result of degenerative osteoarthritis of the lumbosacral 
spine, and spinal stenosis at L4-5.  In the examiner's 
opinion, it was less likely than not that the low back pain 
was caused by trauma of lifting ruck sacks in service in 
1978.  The examiner opined that the pain was more likely due 
to degenerative arthritis of the lumbosacral spine related to 
the aging process.  

Contrary to the veteran's contention that his current low 
back disorder is related to the injury in service, the VA 
examiner's opinion in May 2004 to assess the likelihood of 
that very matter was unfavorable.  The evaluation was based 
on a review of the veteran's medical history.  It considered 
his contentions, medical 



records, and the current findings.  The Board finds that the 
opinion was well supported and consistent with the record.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There 
is no medical opinion of record refuting the VA examiner's 
opinion.

In fact, the record does not reflect a chronic disability of 
the low back until years after the 1978 injury during 
ACDUTRA.  The veteran was treated for acute back ache 
following the injury in service, but there was no evidence of 
treatment for years thereafter.  There is no competent 
evidence of record linking the veteran's current low back 
disorder, variously diagnosed as degenerative arthritis and 
disc disease of the lumbar spine, to any in-service disease 
or injury.  

Parenthetically, the Board also notes there is no indication 
that the veteran had any back disorder related to his period 
of active duty from March 1960 to April 1962, and the veteran 
does not contend such.  

The Board appreciates the sincerity of the veteran's belief, 
and does not challenge the veracity of his statements as to 
the fact that the incident in July 1978 occurred.  However, 
it is well established that, as a layperson, he is not 
considered capable of opining, no matter how sincerely, that 
his claimed condition is etiologically related to service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a low back disorder.  The 
evidence in this case is not so evenly balanced so as to 
allow 


application of the benefit-of-the-doubt rule.



ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


